Exhibit 10.18 Sales Contract of Shanghai High Definition Technology Industrial Co., Ltd. Contract #: SH10120101 Supplier: Shanghai High Definition Technology Industrial Co., Ltd. (“HDTI”) Purchaser: Shandong Zhidali Industrial Co., Ltd. (“Zhidali”) Company’s Name: HDTI Tax ID: 310104749292949 Address: 1018 East Sanliqiao Road, Pudong New District, Shanghai Tel/Fax: 021-61871158 Bank: China Industrial and Commercial Bank Caohejin Development Zone Branch Bank Account: 1001266319200087156 Zip code: 200125 Company’s Name: Zhidali Tax ID: 370481672204284 Address: 1 Zhidali Road, Economy Development Zone, Tengzhou City, Shandong Province Tel/Fax: 0632-3957775/0632-3957770 Bank: China Industrial and Commercial Bank Tengzhou City Branch Bank Account: 1605003109200334240 Zip code: 277500 Unless otherwise agreed, the purchase price shall be made in ￥RMB and the parties shall follow the clauses in this Agreement: # Name Model Quantity Unit Price (include sales tax) 1 Modem Chips HD2812 Pieces ￥17.98 Total: RMB ￥485,460 1. Technology/Quality Standards: shall follow the Technology Agreement, Quality Agreement and Sample Quality Standards agreed to by the parties. 2.
